351 S.W.3d 273 (2011)
Michael A. NEWMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72986.
Missouri Court of Appeals, Western District.
November 1, 2011.
Mark A. Grothoff, Columbia, MO, for appellant.
*274 Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Michael Newman appeals from the motion court's denial of his Rule 29.15 motion. Newman claims that the motion court clearly erred because he received ineffective assistance of counsel in that his trial counsel failed to cross examine the victim adequately. We affirm. Rule 84.16(b).